Citation Nr: 1026622	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, depressive 
disorder, and anxiety disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1965 to August 1967 and from September 1990 to September 
1991.  Service personnel records confirm that the Veteran served 
in the Southwest Asia area of operations from November 1990 to 
May 1991.  The Veteran also had additional service in the Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas which denied entitlement to service connection for 
posttraumatic stress disorder.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Little Rock, Arkansas in February 2009 
to present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

The appellant has pursued this appeal without the assistance of a 
representative in large part.  While he is free to proceed in 
this manner, the Board notes that assistance and representation 
are available to him without charge from any number of accredited 
veterans' service organizations and his state's veterans' 
department.  He can obtain information about how to contact these 
organizations, as well as a VA Form 21-22, Appointment of 
Representative, from his VA Regional Office, should he so desire.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's 
claim of service connection for posttraumatic stress disorder 
(PTSD) was by rating decision in February 2003, which was based 
upon a lack of evidence of a current diagnosis.  

2.  Evidence presented since the February 2003 denial has not 
previously been submitted to agency decision makers, relates to 
an unestablished fact necessary to substantiate the claim, and 
when presumed credible, raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160, 20.302, 20.1103 (2002).  
  
2.  The evidence added to the record since February 2003 is new 
and material; the claim for service connection for posttraumatic 
stress disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  In the present 
case, with respect to the new and material evidence portion of 
the decision, the Veteran may or may not have received proper 
notice.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, 
as will be discussed in full below, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
claim.  Therefore, a full discussion of whether VA met these 
duties is not needed, as no prejudice can flow to the Veteran 
from any notice or assistance error with regard to the reopened 
claim.  With regard to the underlying claim of service 
connection, any notice or assistance errors may be remedied upon 
remand.  

New and Material Evidence

A review of the record reveals that the Veteran's claim of 
service connection for posttraumatic stress disorder (PTSD) was 
originally denied by a February 2003 rating decision.  The 
Veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.160, 20.302, 
20.1103 (2002).  The RO then reopened the claim by rating 
decision in June 2007.  Nevertheless, regardless of the RO's 
actions, the law requires the Board to determine whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was previously denied.  
38 U.S.C.A. § 5108 provides that "if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can 
neither be cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, in 
this case the Board has reviewed all evidence submitted or 
obtained since February 2003 for this purpose.

The last final denial of the Veteran's claim was based upon the 
absence of evidence of a confirmed diagnosis of PTSD.  Rating 
decision, February 2003.  Although the Veteran was later informed 
that the prior denial was also based upon the lack of a verified 
stressor, this reason is not clearly delineated in the February 
2003 rating decision and is disregarded for the purposes of the 
present new and material evidence determination.  See, e.g., VA 
correspondence to Veteran, February 2007.  

However, subsequent medical records are particularly pertinent in 
that these records identify and describe a current diagnosis of 
PTSD.  See VA Problem list, June 2008; Private mental health 
assessment, November 2007.  This evidence is new in that it has 
not previously been considered by agency decision makers.  It 
also directly relates to the unestablished fact necessary to 
substantiate the claim identified by the February 2003 rating 
decision.  Furthermore, when credibility of this evidence is 
presumed for the limited purpose of determining its materiality, 
the recent medical evidence raises a reasonable possibility of 
substantiating the Veteran's claim.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).  As such, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
claim of service connection for PTSD.  

Prior to analyzing the Veteran's reopened claim of service 
connection for PTSD, however, the Board must acknowledge the 
recent ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
which clarified how the Board should analyze claims, specifically 
to include those for posttraumatic stress disorder.  As 
emphasized in Clemons, though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be a claim 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may be reasonably 
encompassed...."  Id.  In essence, the Court found that a Veteran 
does not file a claim to receive benefits for a particular 
psychiatric diagnosis, such as PTSD, that is named on a claims 
form, but instead makes a general claim for compensation for the 
affliction posed by the Veteran's psychiatric symptoms.  The 
Board will analyze the Veteran's current claim under this 
framework.  

To this end, the Board notes that a prior claim of service 
connection for an anxiety disorder was denied by Board decision 
in February 2005.  The Veteran has not perfected a claim to 
reopen this decision based upon the submission of new and 
material evidence in the same manner that he sought to reopen the 
previously denied claim regarding PTSD.  Nonetheless, to the 
extent that recent case law may leave some ambiguity regarding 
interaction between the holding in Clemons and the requirement 
for new and material evidence in psychiatric claims, the Board 
finds that under the circumstances of this case, the Veteran 
receives the greatest potential benefit by considering his claim 
of service connection for an acquired psychiatric disorder in the 
broadest possible terms.  Cf. Velez v. Shinseki, 23 Vet. App. 
199, 205 (2009) (interpreting the holding in Clemons in the 
context of a new and material evidence determination where the RO 
was found to have considered "any diagnosed psychiatric 
condition that could be related to service") (emphasis in 
original).  In the present case, the Veteran's claim of service 
connection for his psychiatric condition has previously been 
considered under two individual diagnoses, but not for 
psychiatric symptomatology as a whole.  Therefore, the Veteran's 
claim of service connection for PTSD has been recharacterized as 
it appears on the cover page of this decision and the Board now 
finds that it should be considered as a claim for an acquired 
psychiatric disorder in compliance with our interpretation of the 
holding in Clemons.  As further evidentiary development is 
required before the underlying issue of service connection is 
ready for adjudication, the Board will not address the merits of 
the claim at this time.  

ORDER

The claim of entitlement to service connection for posttraumatic 
stress disorder is reopened, and to this extent only, the appeal 
is granted.


REMAND

Additional notification and evidentiary development is required 
before the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder, depressive disorder, anxiety disorder, or others is 
ready for Board adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In particular, the Board is required to seek a medical opinion if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains competent lay or medical evidence of a current 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, injury or 
disease.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Here, the Veteran has been diagnosed with 
a number of psychiatric ailments over the course of his VA claims 
history.  In addition, during hearing testimony before the 
undersigned in February 2009, the Veteran also credibly described 
the onset of psychiatric or emotional symptoms during his active 
duty service.  Board hearing transcript, February 2009.  
Therefore, the Veteran must  be afforded a VA examination to 
determine the medical relationship, if any, between his currently 
diagnosed psychiatric condition and his military service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran should also be provided with an additional notice 
letter describing his claim under the broader terms defined by 
this decision, i.e. entitlement to service connection for an 
acquired psychiatric disorder, rather than merely PTSD.

The most recent VA treatment records that have been associated 
with the claims file are dated in June 2008.  All relevant VA 
treatment records created since that time should be obtained and 
associated with the claims file.  

Also, during hearing testimony, the Veteran described seeking 
mental health treatment at Fort Bliss, Texas in 1991 while still 
on active duty.  In-service mental health records are frequently 
not associated with the standard service treatment records, and 
have not been associated with the claims file here.  These 
identified records should be sought by as many requests as 
necessary, ending only when VA determines that the records sought 
do not exist or that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2) (2009).  

The Veteran also described private treatment records which should 
be sought in conjunction with the present claim, to include those 
from his current family practice provider and records which may 
be in the possession of his former employer.  Assistance should 
be provided in obtaining the identified records.   38 C.F.R. 
§ 3.159 (c)(1).  

Finally, the Veteran states that he receives disability benefits 
from the Social Security Administration (SSA) for his psychiatric 
complaints, records of which are not included in the claims file.  
See Board hearing transcript.  VA has a duty to acquire a copy of 
the decision granting SSA disability benefits and the supporting 
medical documents upon which the decision was based.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  The Veteran's SSA medical 
records must be requested.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the information 
and evidence necessary to substantiate his 
claim of service connection for an 
acquired psychiatric condition (including 
but not limited to PTSD, anxiety, and 
depression).  The notice should describe 
the process by which a disability granted 
service connection will be evaluated and 
how the effective date of such a grant 
would be assigned.  

2.  Contact the SSA for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's successful claim for 
SSA disability benefits.  

3.  Contact the appropriate entity to seek 
any Army mental health records for this 
Veteran created during 1991 at Fort Bliss, 
Texas.  For identification purposes, 
service personnel records document that at 
the time in question the Veteran was 
assigned to the 281st TC (likely 
Transportation) attached to Headquarters 
of 1st Support Battalion.  

4.  Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed psychiatric disabilities, 
specifically to include Dr. LN identified 
in hearing testimony.  Contact any duly 
identified and authorized physician to 
obtain the relevant medical records.  

5.  Also, after obtaining appropriate 
consent and authorization, contact the 
Veteran's former employer Southwestern 
Bell Telephone Company, now AT&T, to 
ascertain whether they maintain any 
medical records for this Veteran relevant 
to the present claim.  Obtain any relevant 
available records from his former 
employer.  

6.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from June 2008 forward.  

7.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

8.  AFTER completion of the development 
requested above, schedule the Veteran for 
a VA mental disorders examination to 
determine the nature and etiology of any 
currently diagnosed psychiatric disorder, 
to include PTSD.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
psychiatric disabilities, specifically 
identifying any personality disorder(s) 
therein;
(b)  Identify whether any of the Veteran's 
claimed psychiatric symptoms by history, 
physical examination, or laboratory tests 
cannot be attributed to any known clinical 
diagnosis;
(c) To the extent possible, identify the 
approximate date of onset for any chronic 
acquired disability identified in (a), or 
the approximate date of onset of any 
undiagnosed symptoms identified in (b) 
specifying onset prior to, during, or 
after military service if possible;
(d)   Opine, with adequate supporting 
rationale, whether any current psychiatric 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active 
military service;
(e)  If any psychosis is diagnosed, please 
identify whether it is at least as likely 
as not, based upon the evidence of record, 
that any psychosis was present within one 
year from discharge from active military 
service;
(f) Opine whether it is at least as likely 
as not that any diagnosed psychiatric 
disability has been permanently aggravated 
by a service-connected disability, to 
include fatigue as due to undiagnosed 
illness;  
(g)  If a diagnosis of PTSD is 
established, specify 
i.  the symptomatology upon which the 
diagnosis is based, 
ii.   the sufficiency of a stressor 
claimed by the Veteran to support a 
diagnosis of PTSD, and 
iii.   whether it is at least as 
likely as not that there is a causal 
nexus between this Veteran's current 
symptomatology and a specific in-
service stressor.   

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

9.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

10.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative, should one be appointed, 
must be furnished a supplemental statement 
of the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


